Citation Nr: 1435905	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-16 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a disorder of the coccyx.

2.  Entitlement to a compensable rating for ulcerative colitis.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty from February 1967 to May 1971.  He had service in the Republic of Vietnam, where his awards and decorations included the Combat Action Ribbon.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the RO.  

In May 2014, during the course of the appeal, the appellant had a video conference hearing with the Veterans Law Judge whose signature appears at the end of this decision.  

After reviewing the record, the Board is of the opinion that further development is warranted with respect to the issue of entitlement to service connection for a disorder of the coccyx.  Accordingly, that issue is addressed in the REMAND portion of the decision below.  


FINDING OF FACT

The appellant's ulcerative colitis is productive of no more than mild impairment manifested by a mild disturbance of bowel function with occasional episodes of abdominal distress.    



CONCLUSION OF LAW

The criteria have not been met for a compensable rating for ulcerative colitis.  §§ 1155, 5103, 5103A (West 2002 and Sup. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.114, Diagnostic Code 7319 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether VA has met its statutory duty to assist the appellant in the development of his claims of entitlement to a compensable rating for ulcerative colitis.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In March 2009, the VA received the appellant's claim.  Following the receipt of that claim, the VA notified him of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him and notice of the evidence the VA would attempt to obtain.  The VA informed him that in order to establish an increased rating for his service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  

Following the notice to the appellant, the VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  The VA obtained or ensured the presence of the appellant's service treatment records; records reflecting his VA treatment from June 2007 to June 2013; statements from the appellant's wife, daughter, and neighbors; and the transcript of his May 2014 video conference.  

The video conference hearing transcript shows that the Veterans Law Judge explained the increased rating issue fully and suggested the submission of evidence that the appellant may have overlooked and that would be advantageous to his position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As such, the conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2).  Therefore, there was no prejudice to the appellant's increased rating claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C.A. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).  

In May 2009 and August 2013, the VA examined the appellant to determine the severity of his ulcerative colitis.  The VA examination reports show that the examiners reviewed the appellant's medical history, interviewed and examined the appellant, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

With respect to his claim of entitlement to an increased rating for ulcerative colitis, the  appellant has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support that claim; and there is no evidence of any VA error in notifying or assisting him that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the issue.

Analysis

During his video conference hearing, the appellant testified that the noncompensable rating for his ulcerative colitis did not adequately reflect the level of impairment caused by that disorder.  He stated that he had diarrhea and alternating diarrhea and constipation and that on a bad day, he may need to go to the bathroom as many as ten times.  He also stated that it had caused him to lose a significant amount of weight.  Therefore, he maintained that a compensable rating was warranted.  Again, however, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule For Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  Generally, the relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed (in this case, March 2009) until VA makes a final decision on the claim.  38 U.S.C.A. § 5110(b)(2)  (West 2002); 38 C.F.R. § 3.400(o)(2)  (2012).  See Hart, supra.  

Ulcerative colitis is rated as irritable colon syndrome (spastic colitis, mucous colitis, etc.) under 38 C.F.R. § 4.114, Diagnostic Code 7319.  A noncompensable rating is warranted when there is mild impairment manifested by mild disturbance of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is warranted for moderate impairment manifested by frequent episodes of bowel disturbance with abdominal distress.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the  appellant's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, an appellant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The evidence shows that since March 2008, the appellant's ulcerative colitis has been manifested primarily by complaints of intermittent episodes of abdominal pain and diarrhea or alternating diarrhea and constipation.  However, he does not receive any treatment for ulcerative colitis nor has he been prescribed any medication for the control of that disorder.  The VA examinations in May 2009 and August 2013 show that his ulcerative colitis is quiescent in nature or, at most, productive of mild impairment.  Although the May 2009 VA examiner attributed the appellant's intermittent diarrhea to ulcerative colitis, and the August 2013 examiner found that the appellant had lost approximately 25 pounds, the more recent examination shows that the appellant's symptoms are due to gastrointestinal symptoms are due to problems other than colitis.  Indeed, the August 2013 examiner noted that colitis did not even show up during a colonoscopy, the gold standard for determining the presence of colitis.  The examiner stated that the fact that the appellant has diarrhea and cramps is more likely than not secondary to a different bowel problem.

Moreover, there is no evidence that the service-connected ulcerative colitis has had a significant impact on the appellant's daily activities, including his employment.  The May 2009 examiner stated that the appellant was able to perform most of his activities of daily living with minimal life disruptions, even during flare-ups.  During a May 2009 VA psychiatric examination, it was noted that he had worked full-time for over 30 years in equipment sales and industrial design and that he described himself as a good technical salesman.  

Given the foregoing findings, the opinions of the VA examiners, and the minimal impact of the appellant's colitis on his daily activities, the Board concludes that he meets or more nearly approximates the criteria for a noncompensable rating under Diagnostic Code 7913,  Accordingly, the current rating is confirmed and continued, and the appeal is denied.  

In arriving at this decision, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the appellant's service-connected ulcerative colitis.  38 C.F.R. § 3.321(b)(1) (2013).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual  appellant's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114  (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the  appellant's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

The Board finds that the first Thun element is not satisfied here.  The appellant's service-connected ulcerative colitis is productive of mild impairment and manifested primarily by disturbances of bowel function with occasional abdominal distress.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  38 C.F.R. § 4.114, Diagnostic Code 7319.  Indeed, the appellant does not have symptoms associated with his ulcerative colitis that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  Therefore, further extraschedular consideration is not warranted here.  


ORDER

Entitlement to a compensable rating for ulcerative colitis is denied   


REMAND

With respect to the issue of entitlement to service connection for a disorder of  the coccyx, that is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:

1.  During his May 2014 video conference, the appellant reported that he has a disorder of the coccyx as a result of an injury in the service.  He noted that during a period of hospitalization, he was sitting on a bench which slipped out from under him.  He stated that he landed on his coccyx and that he has had intermittent pain in that area since his separation from the service.  

In June 2011, the appellant's wife, who married the appellant during service, recalled that the appellant had sustained an injury to his tailbone during a period of hospitalization in the service.  A statement received in June 2011 from the appellant's 36 year old daughter and one from the appellant's neighbors of 16 years support the wife's statement.  
Given the foregoing evidence, the Board finds that a VA examination is warranted.  Accordingly, the AOJ must schedule the appellant for an examination to determine the nature and etiology of any disorder of the coccyx found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a disorder(s) of the coccyx is diagnosed, the VA examiner must identify and explain the elements supporting each diagnosis. 

The VA examiner must also render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that any disorder of the coccyx is the result of an incident in service.  This must include, but is not limited to, a discussion of the claimed injury in the service in which the appellant fell from a bench, during a period of hospitalization.  The VA examiner must state HOW AND WHY he or she reached the opinion they did.  If the VA examiner is unable to reach an opinion without resort to SPECULATION, he or she must state why that is so.

The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 

In the event that the Veteran does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims file.  If that notice is returned by the Post Office as  undeliverable, that fact must be noted in writing and associated with the claims folder.  

2.  When the actions requested in part 1  have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to service connection for a disorder of the coccyx. 

If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The appellant need take no action unless he is notified to do so.  However, he is advised that has the right to submit ANY ADDITIONAL EVIDENCE AND/OR ARGUMENT on the matters the Board has remanded to the RO. Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of  appellants' Appeals



Department of  appellants Affairs


